Exhibit 99.1 CONSOLIDATED AUDITED FINANCIAL STATEMENTS UpSnap Inc. F/K/A Duratech Group Inc. January 31, 2009 1 TABLE OF CONTENTS INDEPENDENT AUDITOR’S REPORT 3 CONSOLIDATED BALANCE SHEET 4 CONSOLIDATED STATEMENT OF OPERATIONS 5 CONSOLIDATED STATEMENT OF STOCKHOLDERS’EQUITY/(DEFICIT) 6 CONSOLIDATED STATEMENTS OF CASH FLOWS 7 NOTES TO THE CONSOLIDATED AUDITED FINANCIAL STATEMENTS 8-21 2 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Duratech Group, Inc. F/K/A Duratech Contracting, Inc. We have audited the accompanying consolidated balance sheets of UpSnap Inc. F/K/A Duratech Group, Inc. as of January 31, 2009 and 2008, and the related consolidated statements of income, stockholders’ equity and comprehensive income, and cash flows for each of the years in the two-year period ended January 31, 2009. UpSnap Inc.
